DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending in this application and were examined on their merits.

Election/Restrictions

Applicant’s election of the species (coupling agent group: aldehyde groups) and (cells: mesenchymal stem cells) in the reply filed on 01/18/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-9 were examined on their merits.

Drawings

Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 


Specification

The disclosure is objected to because of the following informalities:  The Related Applications section should be updated to indicate the Abandoned status of Application No. 15/458,254.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Newby et al. (US 2014/0193911 A1) in view of Renoud et al. (2012), as evidenced by Alghunaim et al. (2017).

Newby et al. teaches a method of making a cell culture complex comprising: providing a substrate; 
blending at least one thermoresponsive polymer and at least one network forming adhesion promoter (which acts as a coupling agent to covalently bind to the substrate, see Paragraph [0044]) to provide a polymeric blend (Pg. 10, Claim 12);  
wherein the network forming adhesion promoter/coupling agent may be the aminosilane APTES (Pg. 10, Claim 7), 
applying a thin film of said polymeric blend to the substrate to provide a polymeric blend layer on the substrate (Pg. 10, Claim 12); 
curing the polymeric blend layer on the substrate to provide a cell culture support (Pg. 10, Claim 12);

wherein the cultured cell layer comprises cells further characterized as anchor dependent cells (Pg. 10, Claim 13),
wherein the cultured cell layer comprises cells further characterized as adhesive cells (Pg. 10, Claim 14),
wherein the cultured cell layer comprises cells selected from the group consisting of fibroblasts, myoblasts, myotube cells, corneal cells, vascular endothelial cells, smooth muscle cells, cardiomyocytes, dermal cells, epidermal cells, mucosal epithelial cells, mesenchymal stem cells, ES cells, iPS cells, osteoblasts, osteocytes, chondrocytes, fat cells, neurons, hair root cells, dental pulp stem cells, .beta.-cells, hepatocytes, and combinations thereof (Pg. 11, Claim 15),
wherein the cultured cell layer comprises cells and medium (Pg. 11, Claim 16),
wherein the thin film of said polymeric blend is spin-coated onto the substrate (Pg. 11, Claim 17),
wherein polymeric blend layer is devoid of adhesive proteins, plasma or e-beam treatment (Pg. 11, Claims 18-19),
wherein the cultured cell layer is devoid of proteolytic enzymes or mechanical agitations (Pg. 11, Claim 20), and reading on Claims 1 in part and 2-7;
and wherein the step of blending includes creating a first solution of a thermoresponsive polymer in ethanol and a second solution of network forming adhesion promoter in ethanol and combining the two to provide a polymeric blend (Pg. 8, Paragraph [0091]), and reading on Claim 8 in part.

et al. were discussed above.

Newby et al. did not teach a composition wherein the coupling agent is a non-
has functional thiol, ester, epoxy or aldehyde groups, as required by Claim 1;
or wherein the step of blending further includes creating a mixture of the at least one coupling agent and the at least one thermoresponsive polymer and dissolving the mixture in ethanol to provide the polymeric blend, as required by Claim 9.

Renoud et al. teaches a cell culture support composition comprising a metal
substrate (titanium), a polymeric blend bound to the substrate which comprises a
polymer (chitosan) and cells supported by the polymeric blend layer; wherein APTES is
used as a coupling agent to react with glutaraldehyde for covalently bond the chitosan
(Pg. 2, Figure 1 and Pg. 7, Fig. 10).  The reference further teaches that the organosilane TESBA (a coupling agent having functional aldehyde groups) may be used to directly link the chitosan with one process step less (Pg. 1, Column 2, Lines 15-24).

Alghunaim et al. teaches that that both APTES and TESBA are soluble in ethanol (Pg. 3, Column 1, Lines 32-35).


filing date of the claimed invention to modify the cell culture support of Newby et al.
which comprises a substrate and a polymeric blend layer bound/coupled to said substrate, wherein the polymeric blend layer comprises at least one thermoresponsive polymer and the network forming adhesion promotor/coupling agent is the aminosilane APTES, and cells supported by said polymeric blend layer, to use the network forming adhesion promotor/coupling organosilane agent TESBA in place of the APTES as taught by Renoud et al. because this is no more than the simple substitution of one known equivalent element (the network forming adhesion promotor/coupling aminosilane agent APTES, recognized by both Newby et al. and Renoud et al.) for another equivalent element (the network forming adhesion promotor/coupling organosilane agent TESBA, as taught by Renoud et al.) to obtain predictable results (coupling of the polymer blend layer to the substrate).  The MPEP at 2141, III. and 2144.06, II. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

One of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification because Renoud et al.
teaches that use of TESBA as the coupling agent can bind a polymer to a substrate with
one less process step than APTES.  There would have been a reasonable expectation
of success in making this modification because both references are drawn to the same
field of endeavor, that is, the use of coupling agents to bind cell culture supporting
polymer layers to substrates.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Newby et al. and Renoud et al. of a cell culture complex wherein the blending includes creating a first solution of a thermoresponsive polymer in ethanol and a second solution of network forming adhesion promoter in ethanol and combining the two to provide a polymeric blend so that the step of blending instead includes creating a mixture of the at least one coupling agent and the at least one thermoresponsive polymer and dissolving the mixture in ethanol to provide the polymeric blend, because there are only a finite number of ways the thermoresponsive polymer and network forming adhesion promoter/coupling agent can be combined to form a single solution.  
For example, by dissolving the components separately then combining or by combining the components and then dissolving.  As evidenced by Newby et al. and Alghunaim et al. all three of ATPES, thermoresponsive polymer and TESBA are soluble in the ethanol used by Newby et al. above.  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this in order to prepare a combined solution of thermoresponsive polymer and network forming adhesion promoter/coupling agent.  There would have been a reasonable expectation of success in making this modification because Newby et al. already teaches one method of combining thermoresponsive polymer and network forming adhesion promoter/coupling agent in a single solution.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/26/2022